Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
2.	In response to the office action mailed on 12/01/2021, applicant filed an amendment on 03/01/2022, amending claims 1, 9, and 16.  The pending claims are 1-20. 

Response to Arguments
3.	Applicant's arguments filed 03/01/2022 have been fully considered but they are not persuasive. 
As per claim 1, applicant argues that the combination of Yi and King fail to teach or suggest, "determining, by the processor, distinguishable elements from among the plurality of elements for speech recognition, according to the distinguishability calculation with the phonetic vowels".  Besides stating that King may mention vowel sounds, but it does not state phonetic vowels as arranged in the claims, which is not exactly the same; and Yi also does not disclose or suggest phonetic vowels as seen in, e.g., [0007], [0075] and [0021] of Yi, applicant did provide any further clarification how the applied prior art differ from the claims.  
The examiner notes that Yi teaches calculating distinguishability of the plurality of elements using phonetic vowels, as evidenced by paragraphs [0043]-[0044], wherein each word in the word pairs is converted or tokenized, and any missing or omitted vowel or consonant sequence in the input is determined, and using phonetic vowels to define whether the number of two-sets that result from the process of tokenizing the word pairs are equal between the two words. [0007], [0075]-[0076], using the Levenshtein distance technique to discriminate between elements based on phonetic differences.  Yi also teaches determining distinguishable elements from among the plurality of elements for speech recognition, according to the distinguishability calculation, as evidenced by paragraphs [0007], [0021], [0075]-[0078], wherein phonetic differences that exist between pronunciations of words are determined by measuring phonetic differences using the Levenshtein distance technique, and normalizing the differences to improve the quality of voice recognition systems.  See the example of discriminating between “McDonalds” and “Makudonarudo”, “tartar” and “tata”….  Further, the examiner refers to the newly introduced prior art King. King teaches algorithms that use similarity threshold levels and vowel sounds, sound patterns, and the like, to discriminate between terms that are phonetically similar, and select a term that is phonetically distinguished from other existing terms for speech recognition and executing the user’s command ([0048]-[0049], [0063]).  
As per the rest of the claims, and combinations of prior art reference, applicant has no further arguments beside the ones mentioned above.  Therefore, all the combinations of prior art reference mentioned above are valid, and all other claims are rejected for the same reasons as set above. 
As per the 35 U.S.C. 101 rejection, applicant, applicant argues that the rejection be removed because the claims have been further clarified, by adding the language “by a processor” to the claims language. 
The examiner notes that the processor in all steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of processing input data, calculating distinguishability, and determining distinguishability elements) such that it amounts no more than mere instructions to apply the exception using a generic computer component. 
As mentioned in a previous telephonic interview, amending the claims to disclose the concept of using the generated distinguishable words to create a machine control grammar, and controlling a robot via a voice command using the created machine control Grammar as supported by applicant’s specification, paragraphs [0056] and [0062], may overcome the 35 U.S.C. 101 rejection.  
	If any points remain in issue which Applicant feels may be best resolved through a telephone interview, Applicant is kindly requested to contact the Examiner at the telephone number listed below.

Claim Rejections - 35 USC § 101
4.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
The claimed invention is directed to processing input data into a plurality of elements; calculating distinguishability of the plurality of elements using phonetic vowels; and determining distinguishable elements from among the plurality of elements, according to the distinguishability calculation 
intended use), does not integrate a practical application to the claims to overcome the 35 U.S.C. 101 rejection.  The claimed process could be still done by a human processing data and using phonetic vowels to distinguish from among a plurality of elements of the phonetic vowels.  The mere nominal recitation of a generic processor does not take the claim limitation out of the mental processes grouping. The processor in all steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of processing input data, calculating distinguishability, and determining distinguishability elements) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea
Accordingly, the pending claims are directed to a non-statutory subject matter.
Dependent claims 2-8, 10-15, and 17-20 further refer and describe the processed data and the calculation of distinguishability. They do not amount to significantly more than the abstract 
Amending the claims to disclose the concept of using the generated distinguishable words to create a machine control grammar, and controlling a robot via a voice command using the created machine control Grammar as supported by applicant’s specification, paragraphs [0056] and [0062], may overcome the 35 U.S.C. 101 rejection.

Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103, which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 9-11, 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Yi (US 20150066474) in view of King (US 2020/0027447).
As per claim 1, Yi teaches processing input data into a plurality of elements ([0043], [0074], Fig. 3, tokenizing the received words and normalizing them);
([0043]-[0044], each word in the word pairs is converted or tokenized, and any missing or omitted vowel or consonant sequence in the input is determined, and using phonetic vowels to define whether the number of two-sets that result from the process of tokenizing the word pairs are equal between the two words. [0007], [0075]-[0076], using the Levenshtein distance technique to discriminate between elements based on phonetic differences); and
determining distinguishable elements from among the plurality of elements for speech recognition, according to the distinguishability calculation ([0007], [0021], [0075]-[0078], wherein phonetic differences that exist between pronunciations of words are determined by measuring phonetic differences using the Levenshtein distance technique, and normalizing the differences to improve the quality of voice recognition systems.  See the example of discriminating between “McDonalds” and “Makudonarudo”, “tartar” and “tata”…).
Yi may not explicitly disclose determining distinguishable elements for speech recognition.  However, King in the same field of endeavor teaches algorithms that use similarity threshold levels and vowel sounds, sound patterns, and the like, to discriminate between terms that are phonetically similar, and select a term that is phonetically distinguished from other existing terms for speech recognition and executing the user’s command ([0048]-[0049], [0063]).
Therefore, it would have been obvious at the time the application was filed to use King’s above feature with the system of Yi, in order to prevent ambiguity and incorrect commands returns and/or incorrect functions activation.
As per claim 2, Yi teaches wherein the input data comprises a plurality of words parsed from the input data, and wherein the determining of the distinguishable elements includes determining which words when paired together are phonetically distinguishable using the [0074], analyzing and matching any two words to determine equivalency).
As per claim 3, Yi teaches wherein the calculating of distinguishability includes calculating using clustering based on vowel saliency ([0043], [0058], using vowel saliency for word pairs equivalence).
As per claims 9-11, Yi teaches a memory storing computer instructions; and a processor configured to execute the computer instructions ([0081]).  The rest is similarly rejected under the same rationale as applied above with respect to method claims 1-3, as system claims 9-11 and method claims 1-3 are related as apparatus and the method of using same, with each claimed element's function corresponding to the claimed method step.  
As per claims 16-18, Yi teaches a computer readable medium ([0083]).  The remaining steps are rejected under the same rationale as applied to the method steps of rejected claims 1-3. 

Claims 4-5, 12-13, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Yi in view of King, and further in view of Chen (US 20120016672).
As per claim 4, Yi teaches wherein the calculating of distinguishability includes calculating using clustering based on vowel saliency ([0043], [0058], using vowel saliency for word pairs equivalence).  Yi in view of King does not explicitly disclose wherein the calculating of distinguishability includes calculating with a phoneme cost matrix.
	Chen in the same field of endeavor teaches using a phoneme cost matrix to calculate distinguishability for words assessment ([0049]).  Therefore, it would have been obvious at the time the application was filed to use the phoneme cost matrix of Chen with the system of Yi in view of King, in order to provide an improved automated system for assessing speech.
As per claim 5, Yi in view of King does not explicitly disclose wherein the input data being multi-modal data from a plurality of sources for tutoring or assessment; and wherein the calculating of distinguishability includes calculating with phoneme matrix.
Chen in the same field of endeavor teaches wherein the input data being multi-modal data from a plurality of sources for tutoring or assessment ([0022], [0036], and [0056]); and using a phoneme cost matrix to calculate distinguishability for words assessment ([0049]).  Therefore, it would have been obvious at the time the application was filed to use Chen’s multi-modal data and phoneme matrix features with the system of Yi in view of King, in order to provide an improved automated system for assessing speech without confusion.
As per claims 12-13, system claims 12-13 and method claims 4-5 are related as apparatus and the method of using same, with each claimed element's function corresponding to the claimed method step.  Accordingly, claims 12-13 are similarly rejected under the same rationale as applied above with respect to method claims 4-5.
As per claim 19, Yi teaches a computer readable medium ([0083]).  The remaining steps are rejected under the same rationale as applied to the method steps of rejected claim 4. 

Claims 7 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Yi in view of King, and further in view of Hsu (US 20080077396)
As per claim 7, Yi in view of King does not explicitly disclose wherein the calculating of distinguishability includes calculating with a phoneme cost matrix, comprising: phonetically transcribing each of the words; editing the transcribed words; inputting the phoneme cost matrix via a user or a machine; and calculating a weighted phonetic distance from the phoneme cost matrix for the edited transcribed words.  Hsu in the same field of endeavor teaches calculating an ([0037]-[0041]).  Therefore, it would have been obvious at the time the application was filed to use Hsu’s above features with the system of Yi in view of King in order to calculate a weighted phonetic distance from the phoneme cost matrix for the edited transcribed words, as claimed.  This would increase word recognition efficiency.
As per claim 15, system claim 15 and method claim 7 are related as apparatus and the method of using same, with each claimed element's function corresponding to the claimed method step.  Accordingly, claim 15 is similarly rejected under the same rationale as applied above with respect to method claim 7.

Claims 8 is rejected under 35 U.S.C. 103 as being unpatentable over Yi in view of King, and further in view of Connell (US 20160358609).
Yi in view of King does not explicitly disclose the method of claim 1 being cloud implemented.
Connell in the same field of endeavor teaches a speech recognition system practiced in distributed cloud computing environments where tasks are performed by remote processing .   

Allowable Subject Matter
6.	As per claim 6, 14, and 20, the prior art does not teach wherein the calculating of distinguishability includes calculating using clustering based on vowel saliency, comprising: generating a phonetic transcription for each word; calculating a corner vowel partial overlap of the plurality of words; calculating a strong vowel partial overlap of the plurality of words; and determining the distinguishable words based on the calculations of the corner vowel partial overlap and the strong vowel partial overlap.
The claims would be allowable if the outstanding 35 U.S.C 101 rejection is overcome; and if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion

7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Hirose (US 20120095767) teaches a voice quality conversion device that includes a phonetic distance calculation unit which calculates a distance indicating similarity between a phonetic environment of the vowel included in the input speech and the phonetic environment included in the vowel information stored in the target vowel database storage unit, [0030].

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDELALI SERROU whose telephone number is (571)272-7638. The examiner can normally be reached M-F 9 Am - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre-Louis Desir can be reached on 571-272-7799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 

ABDELALI . SERROU
Primary Examiner
Art Unit 2659



/ABDELALI SERROU/Primary Examiner, Art Unit 2659